Conviction in District Court of Bell County of theft; punishment, two years in the penitentiary.
On December 30, 1926, this appellant filed in this court his written and sworn affidavit requesting that his appeal be dismissed, and moving this court to dismiss same. He now comes into this court and says that he made said motion under a delusive hope of pardon, and requests this court to permit him to withdraw his sworn application to dismiss the appeal. This court must decline to be a party to any such proceeding. The application of appellant to withdraw his affidavit stating that he desires his appeal dismissed, will be denied. The sworn request of appellant for a dismissal of his case will be granted. The appeal is dismissed.
Dismissed. *Page 617